[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                                          Sept. 30, 2009
                                    No. 08-16187                        THOMAS K. KAHN
                              ________________________                       CLERK


                            D. C. Docket No. 03-00112-CR-4

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

INGERBERTH C. BAIRD,

                                                                       Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________

                                   (September 30, 2009)

Before CARNES, FAY and ALARCON,* Circuit Judges.

PER CURIAM:

       *
        Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
      Ingerberth Baird filed or caused to be filed claims against two insurance

policies on his wife’s life even though she was not dead. As a result, he was

convicted of conspiracy in violation of 18 U.S.C. § 371, filing a false claim against

the United States in violation of 18 U.S.C. § 287, and mail fraud in violation of 18

U.S.C. § 1341. Baird was sentenced to 60 months for the conspiracy and false

claim convictions, and 70 months for the mail fraud conviction, with all the

sentences to run concurrently. This is his appeal of the convictions and sentences.

      Baird’s first contention is that there was insufficient evidence to prove that

when he filed a claim for the proceeds of the Servicemember’s Group Life

Insurance plan, he made a claim “upon or against the United States, or any

department or agency thereof,” as required for a violation of the false claim

statute. 18 U.S.C. § 287. He argues that because the proceeds were paid not by

the United States but by Prudential Life Insurance Company, he never made a

claim upon or against the United States. There was, however, testimony at trial

that “the money that is paid for the life insurance policies is drawn from a

government account, the Veterans Administration,” and that “the money that is

paid out is government money.” That is sufficient evidence to show the claim was

upon or against the government, and no language in the relevant statutory

provisions, see 38 U.S.C. §§ 1966, 1967, 1969, and 1971, contradicts that

                                          2
testimony. Accordingly, Baird’s first contention fails.

      Baird next contends that there was insufficient evidence to prove that he

“knowingly cause[d] to be delivered by mail,” 18 U.S.C. § 1341, the documents

seeking payment of the proceeds of the Highmark Life Insurance policy, as

required for his mail fraud conviction. The evidence showed that the payroll

supervisor at his wife’s employer mailed the false death certificate and the form

containing the false information in support of Baird’s claim to the insurance

company for him. The circumstances clearly were such that Baird should have

known that the woman would use the mails to send the claim on to the company.

The fact that the insurance company official told her to mail the documents after

she had expressed her suspicions about Baird’s claim changes nothing. There is

no reason to believe, or more specifically no reason for Baird to have believed,

that the documents would not be mailed to the company anyway.

      Baird also contends that there was insufficient evidence to support his

conviction for conspiring with his wife to file a false claim and to commit mail

fraud. To the contrary, the evidence showed circumstantially that Baird’s wife

participated in the scheme with him and enjoyed the proceeds of the criminal

conduct. Among other things, Baird told the man at the furniture store that he

wanted the furniture he was buying (with the ill gotten gains) shipped to his wife

                                         3
in Trinidad, and when the FBI agents later went to Trinidad they found Baird’s

wife living in their house with that furniture. Not only that, but Baird testified at

trial, and if his denials of having conspired with his wife were disbelieved, as they

obviously were, that is evidence that he did conspire with her. See United States

v. Brown, 53 F.3d 312, 314 (11th Cir. 1995).

      Finally, Baird contends that the district court abused its discretion in

imposing the sentences it did. We reject his arguments against the loss

computation because they are unsupported by any authority and contrary to some.

See, e.g., United States v. Padron, 527 F.3d 1156, 1161 (11th Cir. 2008). The

district court did not err in applying a U.S.S.G. § 2B1.1(b)(9) enhancement

because the criminal scheme did involve sophisticated means, although Baird

himself may not have been sophisticated enough to pull it off. The upward

variances were fully supported by the reasons the district court carefully set out in

the record.

      AFFIRMED.




                                           4